DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Response to Amendment
Claims 1-3, 12-20 and 23 are pending, and claims 12-20 remain withdrawn in the Amendment filed 10/21/2020.
The rejections of record are withdrawn in view of Applicant’s amendment to claim 1.
However, claims 1-3 and 23 are rejected over newly cited Shigemasu et al. (JP 04329884 A, Computer Translation via Patentscope).
Additionally, claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite, as set forth below.
Response to Arguments
Applicant's arguments, see “Remarks” filed 04/01/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Newly cited Shigemasu et al. (JP 04329884 A, Computer Translation via Patentscope) discloses an artificial patina liquid having a compositions containing acids such as hydrochloric acid, sulfuric acid, nitric acid, and phosphoric acid, at 1 to 30g per 100g artificial patina liquid, salts such as ammonium sulfate, ammonium chloride, and ammonium carbonate at 1 to 80g, and surfactants such as fatty acid salts, alkyl sulfate salts, and alkyl benzene sulfonic acid, at 3 to 60g as the artificial patina liquid, is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad limitation “a salt selected from an organic salt, an inorganic salt, and a combination thereof”, and the claim also recites “wherein the salt comprises at least one salt selected from: an inorganic salt” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Here, the broad limitation recites a salt may be an organic salt, but the narrower limitation requires that the salt must include an inorganic salt.  Thus, for examination purposes, the claim is being interpreted as “a salt selected from an inorganic salt or a combination of an inorganic salt and an organic salt” because, per the narrower limitation, the salt must include an inorganic salt.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shigemasu et al. (JP 04329884 A, Computer Translation via Patentscope).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1. Shigemasu discloses a cleaning composition for removing an oxide [“artificial patina solution”, para. 0007-08], consisting of:
an acid comprising an inorganic acid selected from the group consisting of a hydrochloric acid, a phosphoric acid, a nitric acid, and a perchloric acid [“Examples of the acid constituting the artificial patina solution of the present invention include hydrochloric acid, sulfuric acid, nitric acid, and phosphoric acid”, para. 0010];
a salt selected from an organic salt, an inorganic salt, and a combination thereof [“As a salt, they are alkaline metals, such as ammonium salt, such as ammonium sulfate”, para. 0011]; 
a surfactant comprising at least one of an alkyl sulfate, an alkyl ether sulfate, an alkyl sulfonate, an alkyl ether sulfonate, an alkyl phosphate, an alkyl ether phosphate, an alkyl carbonate, and an alkyl ether carbonate [“As a surfactant to be applied to the present invention, an anionic ester such as a fatty acid, an alkyl sulfate surfactant”, para. 0012]; and 
water [“successively adding and mixing a salt, a surfactant and an acid, adding water, and adjusting the concentration”, para. 0014],
wherein the salt comprises at least one salt selected from:
an inorganic salt comprising at least one of a sodium sulfate, a potassium sulfate, a magnesium sulfate, and an ammonium sulfate [“ammonium sulfate”, para. 0011], and
an organic salt comprising at least one of a sodium acetate and a potassium acetate,
wherein, based on 100 wt% of the cleaning composition for removing the oxide [“100 g of an artificial patina solution”, para. 0010, para. 0011, para. 0013], 
an amount of the acid is in a range of 1 wt% to 30 wt% [“1 to 30 g may be blended in 100 g of an artificial patina solution”, para. 0010], but further provides an example where nitric acid is in the amount of 25 g (per 100 g of liquid) [Table I, Example 7] which anticipates the claimed range of about 25 wt% to about 50 wt%,
wherein the cleaning composition is capable of reducing at least one oxide of a metal selected from iron (Fe), cobalt (Co), chromium (Cr), manganese (Mn), nickel (Ni), titanium (Ti), molybdenum (Mo), a steel use stainless (SUS) alloy, a nickel-chromium alloy, a nickel-cobalt-ferrous alloy, and a ferrous-nickel alloy.
Shigemasu is directed to an artificial patina solution that is applied to a copper substrate in order to form a film on the copper surface [para. 0007], and therefore fails to explicitly disclose the preamble “cleaning composition for removing an oxide”, and further fails to teach the limitation “wherein the cleaning composition is capable of reducing at least one oxide of a metal selected from iron (Fe), cobalt (Co), chromium (Cr), manganese (Mn), nickel (Ni), titanium (Ti), molybdenum (Mo), a steel use stainless (SUS) alloy, a nickel-chromium alloy, a nickel-cobalt-ferrous alloy, and a ferrous-nickel alloy.”
However, since Shigemasu discloses a composition consisting of the claimed components within the claimed ranges (see rejection of claims 2 and 3, below), it is considered to be the same composition and therefore is expected to have the same properties (e.g., removing an oxide; capable of reducing at least one oxide of a metal…). See MPEP § 2112.01, II. 
2.    Shigemasu discloses the cleaning composition of claim 1, wherein based on 100 wt% of the cleaning composition for removing the oxide [“100 g of an artificial patina solution”, para. 0010, para. 0011, para. 0013], 
an amount of the salt is in a range of 5 to 30 wt% [“the amount of these salts to be incorporated […] is usually about 1 to 80 g, more preferably 5 to 30 g, in 100 g of an artificial patinated solution”, 
an amount of the surfactant is in an range of 3 wt% to 60 wt% [“The amount of the surfactant to be incorporated into the artificial patinated liquid […] is generally about 3 to 60 g per 100 g of the artificial patinated liquid”, para. 0013], but further provides examples of cationic surfactants in the amounts of 3 g, 5 g, and 15 g (per 100 g of liquid) [Table I, Examples 1-4, Cationic Surfactant A and B], which anticipate the claimed range of about 0.1 wt% to about 15 wt% (See MPEP 2131.03 I), and 
the remainder is water [“successively adding and mixing a salt, a surfactant and an acid, adding water, and adjusting the concentration”, para. 0014].
3.    Shigemasu discloses the cleaning composition of claim 1, wherein based on 100 wt% of the cleaning composition for removing the oxide [“100 g of an artificial patina solution”, para. 0010, para. 0011, para. 0013], 
an amount of the acid is acid is in a range of 1 wt% to 30 wt% [“1 to 30 g may be blended in 100 g of an artificial patina solution”, para. 0010], but further provides an example where nitric acid is in the amount of 25 g (per 100 g of liquid) [Table I, Example 7] which anticipates the claimed range of about 25 wt% to about 35 wt% (See MPEP 2131.03 I), 
an amount of the salt is in a range of 5 to 30 wt% [“the amount of these salts to be incorporated […] is usually about 1 to 80 g, more preferably 5 to 30 g, in 100 g of an artificial patinated solution”, para. 0011], but further provides examples where ammonium sulfate is in the amount of 15 g, and 10 g [Table I, Examples 2-3], which anticipate the claimed range of about 0.1 wt% to about 20 wt% (See MPEP 2131.03 I),
an amount of the surfactant is in an range of 3 wt% to 60 wt% [“The amount of the surfactant to be incorporated into the artificial patinated liquid […] is generally about 3 to 60 g per 100 g of the artificial patinated liquid”, para. 0013], but further provides examples of cationic surfactants in the 
the remainder is water [“successively adding and mixing a salt, a surfactant and an acid, adding water, and adjusting the concentration”, para. 0014].
23. Shigemasu discloses a cleaning composition for removing an oxide [“artificial patina solution”, para. 0007-08], consisting of:
an acid comprising an inorganic acid selected from the group consisting of a hydrochloric acid, a phosphoric acid, a nitric acid, and a perchloric acid [“Examples of the acid constituting the artificial patina solution of the present invention include hydrochloric acid, sulfuric acid, nitric acid, and phosphoric acid”, para. 0010];
a salt selected from an organic salt, an inorganic salt, and a combination thereof [“As a salt, they are alkaline metals, such as ammonium salt, such as ammonium sulfate”, para. 0011]; 
a surfactant comprising at least one of an alkyl sulfate, an alkyl ether sulfate, an alkyl sulfonate, an alkyl ether sulfonate, an alkyl phosphate, an alkyl ether phosphate, an alkyl carbonate, and an alkyl ether carbonate [“As a surfactant to be applied to the present invention, an anionic ester such as a fatty acid, an alkyl sulfate surfactant”, para. 0012]; and 
water [“successively adding and mixing a salt, a surfactant and an acid, adding water, and adjusting the concentration”, para. 0014],
wherein the salt comprises at least one salt selected from:
an inorganic salt comprising at least one of a sodium sulfate, a potassium sulfate, a magnesium sulfate, and an ammonium sulfate [“ammonium sulfate”, para. 0011], and 
wherein the cleaning composition is capable of reducing at least one oxide of a metal selected from iron (Fe), cobalt (Co), chromium (Cr), manganese (Mn), nickel (Ni), titanium (Ti), molybdenum (Mo), a steel use stainless (SUS) alloy, a nickel-chromium alloy, a nickel-cobalt-ferrous alloy, and a ferrous-nickel alloy.
cleaning composition for removing an oxide”, and further fails to teach the limitation “wherein the cleaning composition is capable of reducing at least one oxide of a metal selected from iron (Fe), cobalt (Co), chromium (Cr), manganese (Mn), nickel (Ni), titanium (Ti), molybdenum (Mo), a steel use stainless (SUS) alloy, a nickel-chromium alloy, a nickel-cobalt-ferrous alloy, and a ferrous-nickel alloy.”
However, since Shigemasu discloses a composition consisting of the claimed components within the claimed ranges (see rejection of claims 2 and 3, below), it is considered to be the same composition and therefore is expected to have the same properties (e.g., removing an oxide; capable of reducing at least one oxide of a metal…). See MPEP § 2112.01, II. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show compositions comprising inorganic acids in combination with surfactants and/or inorganic salts [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)-270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713